Title: From George Washington to Battaile Muse, 25 July 1786
From: Washington, George
To: Muse, Battaile



Sir:—
[Mount Vernon, 25 July 1786]

I want to change my seed wheat, but do not incline to sow any but of the white kind, I shall be ready to commence my seeding in a few days and if you have of this kind, ready, either of this, or the last year and will receive payment for it out of your collection of my Rents, I should be glad to have sent me from one to

three or four hundred Bushels.—I will give the Alexandria price at this time (be it what it may) or the price it may be hereafter, you at the moment, saying you are content with it—The Wheat must be clean & good & as I said before, white, & for the reason assigned I must have it sent to me immediately if at all; Pray let me know by Post what I have to trust to. I am Sir Yr very Hble Servt

Geo Washington.

